United States Court of Appeals
      for the Federal Circuit
               ______________________

            PDS CONSULTANTS, INC.,
                 Plaintiff-Appellee

                          v.

UNITED STATES, WINSTON-SALEM INDUSTRIES
             FOR THE BLIND
            Defendants-Appellants
           ______________________

                2017-2379, 2017-2512
               ______________________

    Appeals from the United States Court of Federal
Claims in No. 1:16-cv-01063-NBF, Senior Judge Nancy B.
Firestone.
                 ______________________

              Decided: October 17, 2018
               ______________________

   DAVID S. GALLACHER, Sheppard Mullin Richter &
Hampton LLP, Washington, DC, argued for plaintiff-
appellee. Also represented by EMILY SUSAN THERIAULT.

    CORINNE ANNE NIOSI, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, argued for defendant-appellant United
States. Also represented by ROBERT EDWARD KIRSCHMAN,
JR., DOUGLAS K. MICKLE, CHAD A. READLER.

   JOANNE L. ZIMOLZAK, LeClairRyan, Washington, DC,
2                  PDS CONSULTANTS, INC. v. UNITED STATES




argued for defendant-appellant Winston-Salem Industries
For The Blind. Also represented by JAMES K. KEARNEY,
GARY H. NUNES, JOSHUA L. RODMAN, Womble Bond Dick-
inson (US) LLP, Tysons Corner, VA; JESSICA C.
ABRAHAMS, Drinker Biddle & Reath LLP, Washington,
DC.

    TRACYE WINFREY HOWARD, Wiley Rein LLP, Washing-
ton, DC, for amicus curiae National Industries For The
Blind. Also represented by STEPHEN JOSEPH OBERMEIER.

   THOMAS SAUNDERS, Wilmer Cutler Pickering Hale and
Dorr LLP, Washington, DC, for amici curiae Kingdom-
ware Technologies, Inc., National Veteran Small Business
Coalition, American Legion. Also represented by EDWARD
HENDERSON WILLIAMS, II.

    CRAIG HOLMAN, Arnold & Porter Kaye Scholer LLP,
Washington, DC, for amicus curiae SourceAmerica. Also
represented by NATHANIEL EDWARD CASTELLANO.

    DAVID R. JOHNSON, Vinson & Elkins LLP, Washing-
ton, DC, for amicus curiae Goodwill Industries Interna-
tional, Inc.

     DANA B. PASHKOFF, Drinker Biddle & Reath LLP,
Washington, DC, for amicus curiae National Association
for the Employment of People Who Are Blind.

    RAECHEL KEAY KUMMER, Morgan, Lewis & Bockius
LLP, Washington, DC, for amici curiae Melwood Horticul-
tural Training Center, Inc., Melwood Veterans Services,
LLC, Linden Resources, Inc.
                ______________________

Before PROST, Chief Judge, O’MALLEY and STOLL, Circuit
                       Judges.
PDS CONSULTANTS, INC. v. UNITED STATES                   3



O’MALLEY, Circuit Judge.
    This case concerns the relationship between two stat-
utory regimes designed to benefit two historically disad-
vantaged groups: veterans and disabled persons. The
United States and Winston-Salem Industries for the
Blind (“Industries for the Blind”) (together, “Appellants”)
appeal from a decision of the U.S. Court of Federal Claims
(“Claims Court”) holding that section 502 of the Veterans
Benefits, Health Care, and Information Technology Act of
2006, Pub. L. No. 109-461, 120 Stat. 3403, 3431–35 (2006)
(“VBA”), requires the Department of Veterans Affairs
(“VA”) to consider awarding contracts for prescription
eyewear based on competition restricted to veteran-owned
small business—i.e., to undertake a “Rule of Two” analy-
sis—before procuring such eyewear from any other source,
including a nonprofit agency for the blind or significantly
disabled, designated as such under the Javits-Wagner-
O’Day Act (“JWOD”), 41 U.S.C. § 8504. See PDS Consult-
ants, Inc. v. United States, 132 Fed. Cl. 117 (2017). For
the reasons that follow, we affirm.
                     I. BACKGROUND
    A. Overview of the Federal Procurement Process
    A bevy of statutes and regulations govern the federal
procurement process. As explained below, these authori-
ties impose a number of restrictions on executive branch
agencies seeking to procure goods and services. At the
same time, they permit—or, sometimes, mandate—that
preferential treatment be given to certain contractors,
including those that are owned by or employ veterans or
employ blind or otherwise significantly disabled individu-
als. This case concerns the relative priority of those
mandates for VA procurements.
         1. The Competition in Contracting Act
    In 1984, Congress enacted the modern statutory
framework for federal procurement, the Competition in
4                    PDS CONSULTANTS, INC. v. UNITED STATES




Contracting Act of 1984, Pub. L. No. 98-369, div. B, tit.
VII, 98 Stat. 494, 1175, which is codified, as amended, in
various sections of titles 10, 31, and 41 of the United
States Code. The Competition in Contracting Act gener-
ally requires that all executive agencies “obtain full and
open competition through the use of competitive proce-
dures” when procuring goods or services. 41 U.S.C.
§ 3301(a). An agency uses “competitive procedures” when
it permits any responsible source to compete for a pro-
curement; it also uses “competitive procedures” when it
appropriately restricts competition to “small business
concerns.” Id. § 152.
    The Competition in Contracting Act expressly ex-
empts agencies from having to use “competitive proce-
dures”     for   procurements       where     (1) procurement
procedures are “otherwise expressly authorized by stat-
ute,” id. § 3301(a); or (2) “a statute expressly authorizes or
requires that the procurement be made through another
executive agency or from a specified source,” id.
§ 3304(a)(5). The parties do not dispute that the JWOD is
a statute that expressly requires that certain procure-
ments be made “from a specified source.” They dispute,
however, whether and to what extent the VBA contains a
separate exception from the Competition in Contracting
Act’s “competitive procedures” requirement, one that
applies before resort to the requirements of the JWOD.
             2. The Javits-Wagner-O’Day Act
    The JWOD was enacted in 1938 to provide employ-
ment opportunities for the blind, and was amended in
1971 to provide such opportunities for “other severely
disabled” individuals. To effectuate these goals, the
JWOD established the Committee for Purchase from
People Who Are Blind or Severely Disabled (“Abil-
ityOne”), a fifteen-member body appointed by the Presi-
dent that includes one representative from the VA.
41 U.S.C. § 8502.
PDS CONSULTANTS, INC. v. UNITED STATES                         5



     One of AbilityOne’s primary duties is to create and
maintain a procurement list (“List”) that identifies prod-
ucts and services produced by nonprofit entities that are
operated in the interest of, and employ, individuals who
are blind or significantly disabled. Id. § 8503(a). The
JWOD generally requires that federal agencies, which on
its face would include but not be limited to the VA, pur-
chase products and services on the List from designated
nonprofits. Specifically, the JWOD provides that:
   An entity of the Federal Government intending to
   procure a product or service on the procurement
   list referred to in section 8503 of this title [i.e., the
   List] shall procure the product or service from a
   qualified nonprofit agency for the blind or a quali-
   fied nonprofit agency for other severely disabled
   in accordance with regulations of [AbilityOne] and
   at the price [AbilityOne] establishes if the product
   or service is available within the period required
   by the entity.
Id. § 8504(a) (emphasis added). Regulations promulgated
under the JWOD mandate that AbilityOne, in deciding
what items to place on the List, consider, among other
things, the additional service or commodity’s potential to
generate employment, the nonprofit agency’s qualifica-
tions and capability to meet Government standards and
schedules, and the impact on private contractors.
41 C.F.R. § 51–2.4. AbilityOne can make changes to the
List by posting a notice in the Federal Register and
following the notice and comment procedures set forth in
the Administrative Procedure Act. 41 U.S.C. § 8503(a)(2).
                3. The Small Business Act
                and Amendments Thereto
    The Competition in Contracting Act permits agencies
to restrict competition for some federal contracts. For
example, the Small Business Act (“SBA”) “requires many
federal agencies, including the [VA], to set aside contracts
6                   PDS CONSULTANTS, INC. v. UNITED STATES




to be awarded to small businesses,” and specifically
requires that each agency set “‘an annual goal that pre-
sents, for that agency, the maximum practicable oppor-
tunity’ for contracting with small businesses, including
those ‘small business concerns owned and controlled by
service-disabled veterans.’” Kingdomware Techs., Inc. v.
United States, 136 S. Ct. 1969, 1973 (2016) (quoting 15
U.S.C. § 644(g)(1)(B)). Federal regulations, such as 48
C.F.R. § 19.502-2(b), moreover, “set forth procedures for
most agencies to ‘set aside’ contracts for small business-
es.” Id.
     Congress, through the SBA, established a goal for all
agencies to obtain 23% of the value of contracts from
“small business concerns.”       15 U.S.C. § 644(g)(1)(A)
(2012). Congress then expanded small-business opportu-
nities for veterans by passing section 502 of the Veterans
Entrepreneurship and Small Business Development Act
of 1999, Pub. L. No. 106-50, 113 Stat. 233, which amended
the SBA and established a government-wide contracting
goal for agencies to obtain at least 3% of the value of
contracts from service-disabled veteran-owned small
businesses. Id.
    Congress further amended the SBA by passing the
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117
Stat. 2651. Section 308 of the 2003 Act, as codified,
provides that contracting officers “may award contracts on
the basis of competition restricted to small business
concerns owned and controlled by service-disabled veter-
ans,” provided “the contracting officer has a reasonable
expectation that not less than 2 small business concerns
owned and controlled by service-disabled veterans will
submit offers and that the award can be made at a fair
market price.” 15 U.S.C. § 657f(b). It also provides,
however, that such a procurement may not be made from
a source on this basis “if the procurement would otherwise
be made from a different source under section 4124 or
PDS CONSULTANTS, INC. v. UNITED STATES                       7



4125 of title 18 or chapter 85 of title 41,” the latter includ-
ing the JWOD. Id. § 657f(c). 1
                 4. The VBA and the VA’s
                 Regulations and Guidance
    Congress enacted the VBA in 2006, seeking to remedy
federal agencies’ failures to meet these contracting goals.2
In section 502 of the VBA, Congress required the Secre-
tary of Veterans Affairs to establish specific annual goals
for the VA’s own contract awards to veteran-owned small
business and to service-disabled veteran-owned small
businesses. See 38 U.S.C. § 8127(a). Congress also creat-
ed a preference for awarding contracts restricted to veter-
an-owned small business, known as the “Rule of Two,”
which provides:
    (d) USE OF RESTRICTED COMPETITION.—
    Except as provided in subsections (b) and (c), for
    purposes of meeting the goals under subsection
    (a), and in accordance with this section, a con-
    tracting officer of the [VA] shall award contracts
    on the basis of competition restricted to small
    business concerns owned and controlled by veter-
    ans if the contracting officer has a reasonable ex-
    pectation that two or more small business
    concerns owned and controlled by veterans will
    submit offers and that the award can be made at a
    fair and reasonable price that offers best value to
    the United States.
Id. § 8127(d). Subsections (b) and (c) give contracting
officers discretion to award contracts below certain dollar


    1   Sections 4124 and 4125 govern federal procure-
ments of prison-made products and prisoner-conducted
public services, respectively.
    2   The VBA is codified, in relevant part, at 38 U.S.C.
§§ 8127–8128 (2016).
8                    PDS CONSULTANTS, INC. v. UNITED STATES




thresholds to veteran-owned small businesses without
using competitive procedures (very small contracts) or on
a sole-source basis (slightly larger contracts).       Id.
§§ 8127(b) & (c). Unlike the 2003 Act, the VBA contains
no express exception for procurements which would
“otherwise be made from a different source under section
4124 or 4125 of title 18 or chapter 85 of title 41.”
    In response to the VBA, the VA established the “Vet-
erans First Contracting Program” on June 20, 2007.
Under the program, contracting officers were directed to
give service-disabled veteran-owned small businesses and
veteran-owned small businesses first and second priority
status when awarding contracts for VA procurements by
undertaking the Rule of Two analysis set forth in
§ 8127(d). After a period for notice and comment, the VA
published its final rules implementing this program with
an effective date of January 7, 2010. See VA Acquisition
Regulation:     Supporting Veteran-Owned and Service-
Disabled Veteran-Owned Small Businesses, 74 Fed. Reg.
64,619 (Dec. 8, 2009). Notably, though the regulations do
not say so, in response to comments regarding the inter-
action between the new program and the AbilityOne
program, the VA indicated that the rule would “not alter
AbilityOne’s status in the ordering preference for current
or future items on the AbilityOne procurement list.” Id.
at 64,622.
                  5. The FAR and VAAR
    The Federal Acquisition Regulation (“FAR”) is a set of
uniform policies and procedures for government acquisi-
tion of supplies and services, codified at 48 C.F.R. Part 19,
that implements, among other statutes, the Competition
in Contracting Act, the JWOD, and the SBA. Prior to the
promulgation of FAR, the General Services Administra-
tion issued regulations that provided guidance to agencies
as to how they should prioritize the myriad policies that
affect government procurement. See Procurement Sources
PDS CONSULTANTS, INC. v. UNITED STATES                    9



and Programs; Priorities for Use of Supply Sources, 44
Fed. Reg. 47,934, 47,935 (Aug. 16, 1979). In Part 8, FAR
adopted a prioritization schedule providing that, subject
to certain exceptions, “agencies shall satisfy requirements
for supplies and services from or through the mandatory
Government sources and publications” according to a
“descending order of priority.” 48 C.F.R. § 8.002(a) (2002).
This regulation explains that procurement of “[s]upplies
which are on the [AbilityOne List]” takes priority over the
procurement of supplies listed in Federal Supply Sched-
ules or government acquisition contracts. Id.; id. § 8.004;
see generally Federal Acquisition Regulation; Prioritizing
Sources of Supplies and Services for Use by the Govern-
ment, 77 Fed. Reg. 54,872 (Sept. 6, 2012) (explaining the
reorganization of FAR).
    The VA’s Acquisition Regulation (“VAAR”) is a subset
of the FAR that governs, among other things, VA acquisi-
tion procedures. One such VAAR, 48 C.F.R. § 808.002,
contains a priority order for supplies. The 2009 regula-
tions referenced above are part of the VAAR.
         6. The 2010 Letter and Angelica Textile
     On April 28, 2010, the VA issued a letter setting forth
guidelines to its contracting staff about the Veterans First
Program and addressed its interaction with the Abil-
ityOne program. The stated purpose of the letter was to
“set forth new procedures for gaining approval to request
new requirements be placed on the AbilityOne Procure-
ment List,” and it directed contracting officers to take a
series of steps to explore whether veteran-owned small
businesses and service-disabled veteran-owned small
businesses could provide the needed services before
proposing a requirement for the List. J.A. 969–71.
Among the new steps, a contracting officer must
(1) perform market research in accordance with Part 10 of
the FAR and Part 810 of the VAAR, and (2) prepare a
determination and findings which document the require-
10                   PDS CONSULTANTS, INC. v. UNITED STATES




ment, the results of the market research performed, and
the contracting officer’s findings. The letter also stated
that all contracting officers must “adhere to the authori-
ties of [the VBA] prior to placing new requirements on the
AbilityOne Procurement List,” but it distinguished be-
tween items that were on the List as of January 7, 2010
and those that were not:
     [A]ll items currently on the AbilityOne Procure-
     ment List as of January 7, 2010, will continue to
     take priority over the contracting preferences
     mandated by [the VBA]. However, all new re-
     quirements will be subject to the contracting pref-
     erences mandated by [the VBA] prior to being
     considered for placement with the AbilityOne
     Program. . . . To ensure appropriate business op-
     portunities are properly afforded to [service-
     disabled veteran-owned small businesses] and
     [veteran-owned small businesses], all [contracting
     officers] must adhere to the authorities and re-
     quirements of [the VBA] (38 U.S.C. [§§] 8127–
     8128) prior to placing new requirements on the
     AbilityOne Procurement List.
J.A. 1338 (emphases added). Thus, the letter indicated
that items that had been added to the List prior to Janu-
ary 2010 would be grandfathered in and continue to
receive priority.
    About six months after the VA published its 2010
letter, the Claims Court issued its decision in Angelica
Textile Services, Inc. v. United States, 95 Fed. Cl. 208
(2010), a bid-protest case concerning the relationship
between the VBA and the JWOD. The Claims Court
ruled that a contracting officer “intentionally sidestepped
required procedure” when she failed to follow the steps
outlined in the 2010 letter for adding new services to the
List. Angelica Textile, 95 Fed. Cl. at 221. The court
required the VA and its contracting officers to follow the
PDS CONSULTANTS, INC. v. UNITED STATES                  11



procedures set forth in the 2010 letter in follow-on pro-
curements. Id. at 223. The court did not address items
on the list prior to January 2010.
     Following the Claims Court’s Angelica Textile deci-
sion, AbilityOne “ended cooperation and collaboration
between the AbilityOne Program staff and VA contracting
officers regarding [List] additions.” PDS Consultants, 132
Fed. Cl. at 122. It then began to add items to the List
unilaterally, taking the position that, because the VBA
only applied to the VA, and not AbilityOne, it was not
required to perform a Rule of Two analysis before adding
items to the List. Id.
                     7. Kingdomware
    In 2016, the Supreme Court decided Kingdomware, in
which it held that, “[e]xcept when the [VA] uses the
noncompetitive and sole-source contracting procedures in
subsections (b) and (c), § 8127(d) requires the [VA] to use
the Rule of Two before awarding a contract to another
supplier.” 136 S. Ct. at 1977. Kingdomware did not
directly address the interaction between § 8127 and the
JWOD, however. Its focus, instead, was on whether the
VA had the discretion under § 8127(d) to place orders
under a preexisting Federal Supply Schedule before
resorting to the Rule of Two.
    In response to the Supreme Court’s decision, the VA
issued a new policy memorandum, dated July 25, 2016,
again seeking to reconcile the requirements of the VBA
and the JWOD. The memorandum stated that the VA
has a “continuing requirement to comply with all statuto-
ry mandates,” including an obligation to purchase items
on the List. J.A. 1301. The memorandum also included a
decision tree, which explained that, if there is a mandato-
ry source, such as an item on the List, then the Rule of
Two “does not apply.” J.A. 1336. Nevertheless, the
memorandum explained that the VA will continue to
require contracting officers to “conduct market research”
12                   PDS CONSULTANTS, INC. v. UNITED STATES




and “apply the VA Rule of Two” as required under the
VBA before the officer can propose an addition to the List.
J.A. 1313.
    Then, on March 1, 2017, the VA sent a memorandum
to the heads of contracting activities proposing to amend
VAAR § 808.002 to “further define use of the . . . Rule of
Two when considering procuring supplies or services on
the AbilityOne Procurement List” and to require pro-
curement officials to apply the Rule of Two before procur-
ing an item on the List if that item was added to the List
on or after January 7, 2010—the date on which the VA’s
revised regulations implementing the VBA became effec-
tive—if such an analysis was not performed before the
item was added. J.A. 1549, 1551. 3
    With this background in mind, we next review the
procedural history before determining which statute—the
VBA or JWOD—controls when VA procurements are
made.
                  B. Procedural History
         1. The VISNs and Associated Contracts
    The items and services at issue in this case are eye-
wear and eyewear prescription services that the VA
provides through two of its regional Veterans Integrated
Service Networks (“VISNs”) and associated facilities:
VISNs 2 and 7. 4 Eyewear products and services for
VISNs 2 and 7 were added to the List before January 7,



     3   48 C.F.R. § 808.002 does not yet reflect the chang-
es proposed by the VA in this memorandum.
    4    VISNs 6 and 8 were also initially at issue, but the
parties agreed at oral argument that they were no longer
relevant. Oral Arg. at 9:16–9:37, 16:47–18:09, available
at http://oralarguments.cafc.uscourts.gov/default.aspx?fl=
2017-2379.mp3.
PDS CONSULTANTS, INC. v. UNITED STATES                   13



2010—the date on which the revised regulations imple-
menting the VBA became effective—while those for
VISNs 6 and 8 were added to the List after January 7,
2010. 5
    Prior to the passage of the VBA, AbilityOne, working
in coordination with the VA, added eyewear and eyewear
prescription services provided by the Industries for the
Blind to the List for VISNs 2 and 7. It added eyewear
prescription services for VISN 7 in 2002 and added eye-
wear for VISN 2 in 2005. Once the products and services
for these VISNs were added to the List, the VA entered
into contracts with the Industries for the Blind “to pro-
duce and provide prescription eyeglasses and associated
services to eligible veteran beneficiaries serviced by VA
Medical Centers and all affiliated out-patient clinics,”
specifying that “eyeglasses will be made to the individual
veteran’s prescription.” PDS Consultants, 132 Fed. Cl. at
121.
    After the VA published its 2010 letter, coordination
between VA contracting officers and AbilityOne effectively
ended. Between 2013 and 2015, AbilityOne, over negative
comments from certain service-disabled veteran-owned
small businesses, added prescription eyewear require-
ments for portions of VISN 8 to the List, leading to a new
contract with the Industries for the Blind. Id.


   5    The Industries for the Blind initially received con-
tracts to provide products and services under VISN 7 in
2002 and under VISN 2 in 2005, and has continuously
contracted for these VISNs since these initial contracts.
The Industries for the Blind’s VISN 2 contract was ex-
tended for five months on August 30, 2016, and then
again under a sole-source contract that expired on Sep-
tember 30, 2017. Its VISN 7 contract was extended on
July 15, 2016, and is set to expire on July 14, 2021. PDS
Consultants, 132 Fed. Cl. at 124.
14                   PDS CONSULTANTS, INC. v. UNITED STATES




    In February 2016, AbilityOne published a notice in
the Federal Register proposing the addition of eyewear for
all of the VA’s requirements in VISN 6 to the List. See
Procurement List, Proposed Additions and Deletion, 81
Fed. Reg. 7,510, 2016 WL 538665 (Feb. 12, 2016). Shortly
after the issuance of Kingdomware, PDS Consultants, Inc.
(“PDS Consultants”), which alleges that it can provide
eyewear for VISN 6, wrote a letter to AbilityOne “stating
that many of the eyewear products and services that
AbilityOne had proposed adding to the List ‘are the same
or similar to the types of eyeglasses many veteran-owned
and service-disabled veteran-owned businesses currently
provide’ to the VA.” PDS Consultants, 132 Fed. Cl. at
123. PDS Consultants “asserted that adding VISN 6 to
the List would cause the VA to violate § 8127 of the VBA,
because Kingdomware found that the Rule of Two was
mandatory and Congress intended it to cover ‘all VA
procurements, including items already on the AbilityOne
Procurement List.’” Id. (emphasis omitted). On July 19,
2016, PDS Consultants wrote AbilityOne “another letter
encouraging it to ‘work with the VA to ensure that the
[VA] performs the necessary market research to deter-
mine whether the Rule of Two can be satisfied for VISN 6’
before adding that VISN to the List.” Id.
    On August 1, 2016, AbilityOne voted to add eyewear
for VISN 6 to the List. In the notice published in the
Federal Register, AbilityOne addressed PDS Consultants’
comments, stating that, although it appreciated that it
may be possible to purchase eyewear from veteran-owned
small businesses:
     [T]he Commission’s mission and duty is to provide
     employment opportunities for people who are
     blind or have significant disabilities, many of
     whom are veterans . . . . Adding the proposed
     products to the Commission’s Procurement List
     will provide employment opportunities to a por-
     tion of the U.S. population that has a historically
PDS CONSULTANTS, INC. v. UNITED STATES                   15



   high rate of unemployment or underemployment,
   and is consistent with the Commission’s authority
   established by 41 U.S.C. Chapter 85.
Additions to and Deletions from the Procurement List, 81
Fed. Reg. 51,863, 51,864–65, 2016 WL 4138446 (Aug. 5,
2016) (footnote omitted).
            2. The Claims Court Proceedings
    PDS Consultants initiated this bid protest in the
Claims Court on August 25, 2016, alleging that it is a
service-disabled veteran-owned small business “engaged
in the business of providing vision related products” and
seeking declaratory and injunctive relief. Specifically, it
sought an injunction requiring the VA to perform the Rule
of Two analysis for VISNs 2, 6, 7, and 8, and a separate
injunction requiring AbilityOne to remove VISNs 6 and 8
from the List.
     The Claims Court, after receiving briefing and holding
a hearing, ruled that the VA is required to perform a Rule
of Two analysis for all procurements that post-date 2006,
when the VBA was passed, and not just for those items
added to the List after January 7, 2010, when the regula-
tions implementing the VBA became effective. PDS
Consultants, 132 Fed. Cl. at 120. The court first deter-
mined that it had jurisdiction over PDS Consultants’
complaint, disagreeing with the government’s position
that PDS Consultants was required to challenge additions
to the List in federal district court under the Administra-
tive Procedure Act. Id. at 126. Turning to the merits, the
Claims Court reasoned that, even though the VBA and
the JWOD are not necessarily in conflict in all instances,
(1) the VA is required to follow one of the two statutes
first when a product or service appears on the List, (2) the
Supreme Court in Kingdomware held that § 8127(d)
obligates the VA to use the Rule of Two “in all contracting
before using competitive procedures,” and (3) the VBA is
“more specific” than the JWOD in that it applies only to
16                  PDS CONSULTANTS, INC. v. UNITED STATES




the VA for all of its procurements while the JWOD ad-
dresses agency procurements generally. Id. at 127–28
(quoting Kingdomware, 136 S. Ct. at 1977). The court
concluded that the VA has a legal obligation under the
VBA to perform a Rule of Two analysis when it seeks to
procure eyewear for VISNs 2 and 7 that have not gone
through such an analysis. Id. at 128. The Claims Court
then enjoined the VA from entering into future contracts
with the Industries for the Blind without first performing
a Rule of Two analysis and entered judgment in favor of
PDS Consultants.
    The United States and the Industries for the Blind
timely appealed. We have jurisdiction under 28 U.S.C.
§ 1295(a)(3).
                     II. DISCUSSION
                 A. Standard of Review
     “In a given case, whether Tucker Act jurisdiction ex-
ists is a question of law that we review without deference
to the decision of the trial court.” Metz v. United States,
466 F.3d 991, 995 (Fed. Cir. 2006) (citation omitted). PDS
Consultants, as the plaintiff below, “bears the burden of
proving that” the Claims Court “possessed jurisdiction
over his complaint.” Sanders v. United States, 252 F.3d
1329, 1333 (Fed. Cir. 2001) (citing Rocovich v. United
States, 933 F.2d 991, 993 (Fed. Cir. 1991)).
    We review the Claims Court’s rulings on motions for
judgment on the administrative record de novo and re-
view its factual findings based on the administrative
record for clear error. PAI Corp. v. United States, 614
F.3d 1347, 1351 (Fed. Cir. 2010) (citations omitted). In a
bid protest case, we apply the standard of review set forth
in the Administrative Procedure Act to determine wheth-
er the agency’s actions were “arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with
PDS CONSULTANTS, INC. v. UNITED STATES                   17



law.” Bannum, Inc. v. United States, 404 F.3d 1346, 1351
(Fed. Cir. 2005) (quoting 5 U.S.C. § 706(2)(A)).
    We generally review an agency’s statutory interpreta-
tions pursuant to Chevron U.S.A. Inc. v. Natural Re-
sources Defense Council, Inc., 467 U.S. 837 (1984); Auer v.
Robbins, 519 U.S. 452 (1997); and United States v. Mead
Corp., 533 U.S. 218, 229–30 (2001). Chevron requires
that a court reviewing an agency’s construction of a
statute that it administers first discern “whether Con-
gress has directly spoken to the precise question at issue.”
467 U.S. at 842. If the answer is yes, the inquiry ends,
and the reviewing court must give effect to Congress’s
unambiguous intent. Id. at 842–43. If the answer is no,
the court must defer to the agency’s construction of the
statute as long as that construction is a reasonable one.
Id. at 843. Notably, “we owe an agency’s interpretation of
the law no deference unless, after ‘employing traditional
tools of statutory construction,’ we find ourselves unable
to discern Congress’s meaning.” SAS Inst. Inc. v. Iancu,
138 S. Ct. 1348, 1358 (2018) (quoting Chevron, 467 U.S. at
843 n.9).
    Here, despite the existence of various regulations and
internal documents purporting to implement the VBA,
neither party argues that the VBA is ambiguous or that
the VAAR regulations or the 2010 and 2016 memoranda
are entitled to deference under Chevron. Rather, both
parties argue that the statutes before us—when properly
construed and reconciled—unambiguously compel the
result they seek.
    Before turning to the statutory interpretations the
parties urge, we must first consider the question of the
Claims Court’s jurisdiction over PDS Consultants’ com-
plaint.
18                    PDS CONSULTANTS, INC. v. UNITED STATES




          B. The Claims Court Properly Exercised
         Subject-Matter Jurisdiction over the Action
    The Industries for the Blind argues that the Claims
Court lacked jurisdiction to rule on PDS Consultants’
claims for two reasons. 6 First, the Industries for the
Blind contends that PDS Consultants challenges “the
validity of the VAAR and the AbilityOne Program as a
whole,” and that such a challenge to the validity of a
regulation or statute “rests exclusively with the federal
district courts under the authority of the [Administrative
Procedure Act].” Indus. for the Blind Br. 22, 24. Second,
the Industries for the Blind argues that purchases from
the List “are not ‘procurements’ for purposes of Tucker
Act jurisdiction.” Id. at 28. Instead, the only List pro-
curements arising under Tucker Act jurisdiction, accord-
ing to the Industries for the Blind, are AbilityOne’s
decisions to add or remove products and services from the
List. See id. at 28–29.
    The Claims Court can exercise jurisdiction under the
Tucker Act over “an action by an interested party object-
ing to a solicitation by a Federal agency for bids or pro-
posals for a proposed contract or to a proposed award . . .
or any alleged violation of statute or regulation in connec-
tion with a procurement or a proposed procurement.” 28
U.S.C. § 1491(b)(1). The Tucker Act further provides that
the Claims Court “shall have jurisdiction to entertain
such an action without regard to whether suit is institut-
ed before or after the contract is awarded.” Id.


     6  The Government does not appeal this issue. Ra-
ther, the Government has taken the opposing view in
related litigation, contending that such actions are essen-
tially bid protests that fall under the Claims Court’s
jurisdiction. See Nat’l Indus. for the Blind v. Dep’t of
Veterans Affairs, No. 1:17-cv-00992-KBJ (D.D.C. Aug. 22,
2017), ECF No. 30 at 11–14.
PDS CONSULTANTS, INC. v. UNITED STATES                  19



     PDS Consultants’ claims fall squarely within Tucker
Act jurisdiction. An “interested party” under the Tucker
Act is “an actual or prospective bidder or offeror whose
direct economic interest would be affected by the award of
the contract or by failure to award the contract.” 31
U.S.C. § 3551(2)(A); see Am. Fed’n of Gov’t Emps., AFL-
CIO v. United States, 258 F.3d 1294, 1302 (Fed. Cir. 2001)
(“We . . . construe the term ‘interested party’ in
§ 1491(b)(1) in accordance with the [Competition in Con-
tracting Act] . . . .”). PDS Consultants meets this re-
quirement, as it is an actual or prospective service-
disabled veteran-owned small business bidder on the
VISNs 2 and 7 eyewear procurements whose direct eco-
nomic interest would be affected by the contract award (or
failure thereof). And, rather than challenge the validity
of the VAAR and AbilityOne programs as the Industries
for the Blind contends, PDS Consultants alleged a statu-
tory violation—namely, that the VA acted in violation of
the VBA by awarding contracts without first conducting
the Rule of Two analysis. Industries for the Blind does
not—nor could it—dispute that the VBA is a statute that
relates to all VA procurements. Far from being “tangen-
tially related to a government procurement,” Cleveland
Assets, LLC v. United States, 883 F.3d 1378, 1381 (Fed.
Cir. 2018) (finding appropriations provision tangential to,
and thus, not “related to” a procurement), the VBA dic-
tates the methodology the VA must employ for its pro-
curements.      As an “alleged violation of statute or
regulation in connection with a procurement or a pro-
posed procurement,” PDS Consultants’ action arises
under the Claims Court’s jurisdiction.
    Regarding whether the Industries for the Blind’s con-
tracts are procurements, we have found “procurements”
under the Tucker Act to encompass “all stages of the
process of acquiring property or services, beginning with
the process for determining a need for property or services
and ending with contract completion and closeout.”
20                  PDS CONSULTANTS, INC. v. UNITED STATES




Distributed Sols., Inc. v. United States, 539 F.3d 1340,
1345–46 (Fed. Cir. 2008) (emphasis omitted). “To estab-
lish jurisdiction pursuant to this definition, [PDS Con-
sultants] must demonstrate that the government at least
initiated a procurement, or initiated ‘the process for
determining a need’ for” eyewear for VISNs 2 and 7. Id.
at 1346. PDS Consultants has satisfied this requirement.
The Industries for the Blind’s agreements in VISNs 2 and
7, stemming from VA procurements, are legally binding
contracts requiring the Industries for the Blind to furnish
eyewear and related services and the VA to pay for it.
Such contracts are encompassed within the Tucker Act’s
broad coverage of “procurements.”
    Accordingly, the Claims Court did not err in finding
that it had jurisdiction over PDS Consultants’ claims.
              C. The VA is Required to Use
            the Rule of Two Even When Goods
               and Services Are on the List
     Now that we have determined that the Claims Court
properly exercised jurisdiction over PDS Consultants’
complaint, we next examine whether the Claims Court
erred in its substantive legal analysis. We conclude that
it did not.
    “As in any case of statutory construction, our analysis
begins with the language of the statute.” Hughes Aircraft
Co. v. Jacobson, 525 U.S. 432, 438 (1999) (internal quota-
tion marks omitted). “The first step ‘is to determine
whether the language at issue has a plain and unambigu-
ous meaning with regard to the particular dispute in the
case.’” Barnhart v. Sigmon Coal Co., 534 U.S. 438, 450
(2002) (quoting Robinson v. Shell Oil Co., 519 U.S. 337,
340 (1997)). We “must read the words ‘in their context
and with a view to their place in the overall statutory
scheme.’” King v. Burwell, 135 S. Ct. 2480, 2489 (2015)
(quoting FDA v. Brown & Williamson Tobacco Corp., 529
PDS CONSULTANTS, INC. v. UNITED STATES                   21
U.S. 120, 133 (2000)).       This is because statutory
“[a]mbiguity is a creature not of definitional possibilities
but of statutory context.” Brown v. Gardner, 513 U.S.
115, 118 (1994).
    The two statutory provisions at the heart of this case
are the VBA, 38 U.S.C. § 8127(d), and the JWOD, 41
U.S.C. § 8504(a). Section 8127(d) of the VBA provides
that, subject to two exceptions not relevant here, VA
contracting officers “shall award contracts on the basis of
competition restricted to small business concerns owned
and controlled by veterans,” provided they have a “rea-
sonable expectation” (1) “that two or more small business
concerns owned and controlled by veterans will submit
offers” and (2) “that the award can be made at a fair and
reasonable price that offers best value to the United
States.” 38 U.S.C. § 8127(d). The Supreme Court in
Kingdomware held that, because it contains the word
“shall,” § 8127(d) “unambiguously requires the [VA] to use
the Rule of Two before contracting under the competitive
procedures.” 136 S. Ct. at 1976.
    Section 8504(a) of the JWOD also contains the word
“shall.” It provides that “[a]n entity of the Federal Gov-
ernment intending to procure a product or service on the
[List] . . . shall procure the product or service from a
qualified nonprofit agency for the blind or a qualified
nonprofit agency for other severely disabled” in accord-
ance with regulations promulgated by and prices set by
AbilityOne, “if the product or service is available within
the period required by the entity.” 41 U.S.C. § 8504(a)
(emphasis added). Because § 8504(a) includes the word
“shall” and because it specifies the terms by and condi-
tions under which federal agencies, which would include
the VA, shall procure products or services that are on the
List, § 8504(a) on its face seems to also obligate the VA to
procure products and services on the List from qualified
nonprofit agencies for the blind or other severely disabled
individuals where such products and services are “availa-
22                  PDS CONSULTANTS, INC. v. UNITED STATES




ble within the period required by the entity.” See King-
domware, 136 S. Ct. at 1977 (“Unlike the word ‘may,’
which implies discretion, the word ‘shall’ usually connotes
a requirement.”).
     As both statutes contain mandatory language, we
must determine whether and to what extent they conflict
with one another. If it is possible to give effect to both
statutes, we must do so. Watt v. Alaska, 451 U.S. 259,
267 (1981) (court must read statutes to give effect to each
if it can do so while preserving their sense and purpose).
If any interpretation of the statutory provisions at issue
allows both statutes to remain operative, the court must
adopt that interpretation absent a clear congressional
directive to the contrary. Miccosukee Tribe of Indians of
Fla. v. United States Army Corps of Eng’rs, 619 F.3d 1289,
1299 (11th Cir. 2010) (interpretation that allows both
statutes to stand must be employed).
    The government argues that any statutory conflict
can be avoided by interpreting § 8127(d) “as applying only
to non-mandatory, competitive awards.” Gov’t Br. 19. It
argues that the mandatory procurements under the
JWOD are not governed by § 8127(d), despite the absence
of an express exception to that effect. We do not read
§ 8127(d) so narrowly.
     Rather than limit its application to competitive con-
tracts, § 8127(d) requires the VA to “award contracts on
the basis of competition.” That is, by its express lan-
guage, the statute applies to all contracts—not only
competitive contracts. The statute requires that, when
the Rule of Two is triggered—i.e., when “the contracting
officer has a reasonable expectation that two or more
small business concerns owned and controlled by veterans
will submit offers and that the award can be made at a
fair and reasonable price that offers best value to the
United States”—the VA must apply competitive mecha-
nisms to determine to whom the contract should be
PDS CONSULTANTS, INC. v. UNITED STATES                   23



awarded. See Kingdomware, 136 S. Ct. at 1976 (finding
that the text of § 8127 “requires the [VA] to apply the
Rule of Two to all contracting determinations.” (emphasis
added)). And, while § 8127(d) applies only when the Rule
of Two is satisfied, § 8127(i) is broader and requires the
VA to prioritize veterans (with and without service-
connected disabilities) under subsections (b) and (c), even
when the Rule of Two is not satisfied.
    So, we must turn to the question of whether an alter-
native means for reconciling these provisions can be found
in standard principles of statutory interpretation. We
find that it can.
     “A basic tenet of statutory construction is that a spe-
cific statute takes precedence over a more general one.”
Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010)
(citing Morales v. Trans World Airlines, Inc., 504 U.S.
374, 384 (1992) (“[I]t is a commonplace of statutory con-
struction that the specific governs the general.”));
RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566
U.S. 639, 645 (2012) (“The general/specific canon is per-
haps most frequently applied to statutes in which a
general permission or prohibition is contradicted by a
specific prohibition or permission. To eliminate the
contradiction, the specific provision is construed as an
exception to the general one.”). While the JWOD applies
to all agencies of the federal government, the VBA applies
only to VA procurements and only when the Rule of Two
is satisfied. The express, specific directives in § 8127(d),
thus, override the more general contracting requirements
of the JWOD.
    A comparison of the provisions and stated goals of the
VBA with those of its predecessor, the Veterans Benefit
Act of 2003, reinforces this conclusion. The 2003 Act,
unlike the VBA, authorized but did not require all con-
tracting officers within the federal government to apply
the Rule of Two when contracting with service-disabled
24                    PDS CONSULTANTS, INC. v. UNITED STATES




veteran-owned small businesses (as opposed to all veter-
an-owned small businesses) under title 15 of the United
States Code. Specifically, it amended 15 U.S.C. § 657(f) to
add the following provision:
     a contracting officer may award contracts on the
     basis of competition restricted to small business
     concerns owned and controlled by service-disabled
     veterans if the contracting officer has a reasonable
     expectation that not less than 2 small business
     concerns owned and controlled by service-disabled
     veterans will submit offers and that the award
     can be made at a fair market price.
Pub. L. No. 108-183 § 308, 117 Stat. 2651, 2662 (2003)
(emphasis added). Importantly, the 2003 Act, in addition
to applying to all agency procurement decisions involving
service-disabled veteran-owned small businesses, con-
ferred discretion on contracting officers to apply the Rule
of Two through the use of the permissive word “may.” See
United States v. Rodgers, 461 U.S. 677, 706 (1983) (ex-
plaining that “[t]he word ‘may,’ when used in a statute,
usually implies some degree of discretion”). The 2006
VBA, however, includes the mandatory requirement that
VA contracting officers “shall award contracts on the
basis of competition restricted to small business concerns
owned and controlled by veterans” if the Rule of Two is
satisfied, subject to two statutorily defined, non-
competitive exceptions. 38 U.S.C. § 8127(d) (emphasis
added).
    The VBA, moreover, was expressly enacted to “in-
crease contracting opportunities for small business con-
cerns owned and controlled by veterans and . . . by
veterans with service-connected disabilities.” 38 U.S.C.
§ 8127(a)(1). Consistent with the VA’s duty to support
and champion the veteran community, the VBA created
the Veterans First Contracting Program (“Veterans
First”), which requires the VA to give “contracting priori-
PDS CONSULTANTS, INC. v. UNITED STATES                 25



ty” to qualified service-disabled veteran-owned small
businesses and veteran-owned small businesses. See 38
U.S.C. §§ 8127–8128. And it specifies that the Secretary,
“[i]n procuring goods and services pursuant to a contract-
ing preference under this title or any other provision of
law . . . shall give priority to a small business concern
owned and controlled by veterans, if such business con-
cern also meets the requirements of that contracting
preference.” Id. § 8128(a) (emphasis added).
    The VBA also lacks any exception for procurements
that would otherwise be governed by the JWOD. We
assume that Congress was aware that it wrote an excep-
tion into the agency-wide Veterans Benefits Act in 2003
when it left that very same exception out of the VBA only
three years later.
    Additionally, “when two statutes conflict, the later-
enacted statute controls.” Miccosukee Tribe, 619 F.3d at
1299; see also United States v. Estate of Romani, 523 U.S.
517, 532 (1998) (finding later-enacted, more specific
statute controlling). As the VBA was enacted over 30
years after the JWOD was last amended, 7 we can infer
that Congress intended the VBA to control in its narrower
arena, and the JWOD to dictate broader procurements
outside of the VA. Because we can give meaning to both
statutes under this interpretation, we avoid any repeal of
the JWOD by implication. See Morton v. Mancari, 417
U.S. 535, 549 (1974) (“[R]epeals by implication are not
favored.”). That is, agencies outside of the VA must still
comply with the JWOD, as does the VA when the Rule of
Two is not implicated. We, therefore, conclude that the
requirements of the more specific, later-enacted VBA take



   7    Title 41 was reorganized in 2011, but that recodi-
fication did not substantively amend the relevant lan-
guage here.
26                  PDS CONSULTANTS, INC. v. UNITED STATES




precedence over those of the JWOD when the two statutes
are in apparent conflict.
     Our conclusion finds support in the Supreme Court’s
decision in Kingdomware. There, the Court considered
whether the VA must use the Rule of Two every time it
awards contracts, or whether it instead must use the rule
only to the extent necessary to meet annual minimum
goals for contracting with veteran-owned small business-
es. Kingdomware, 136 S. Ct. at 1973. The Court stated
that the VBA’s requirement to set aside contracts for
veteran-owned small businesses “is mandatory, not dis-
cretionary,” and held that the text of § 8127(d) “unambig-
uously” requires that the VA “apply the Rule of Two to all
contracting determinations and to award contracts to
veteran-owned small businesses.” Id. at 1976 (emphasis
added). It reasoned that § 8127(d) expressly provides that
the VA “shall award contracts” to veteran-owned small
businesses and service-disabled veteran-owned small
businesses except in two statutorily defined circumstanc-
es, and that the provision “requires” the VA to “use the
Rule of Two before awarding a contract to another suppli-
er.” Id. at 1977 (emphasis added). The Court held that
these mandatory requirements in the VBA override the
purchase requirements set forth in the Federal Supply
Schedules included in FAR Part 8. Id. at 1978–79. While
the precise question we consider today was not presented
in Kingdomware, we may not ignore the Court’s finding
that the VBA “is mandatory, not discretionary” and that
§ 8127(d) “requires the Department to apply the Rule of
Two to all contracting determinations and to award
contracts to veteran-owned small businesses.” 136 S. Ct.
at 1975–76 (emphasis added). Competitive or not, placing
an item on the List, or choosing an item therefrom under
the JWOD, is a form of awarding a contract. And under
§ 8127(d) and Kingdomware, the VA, in such a situation,
is required to first conduct a Rule of Two analysis.
PDS CONSULTANTS, INC. v. UNITED STATES                  27



    Our conclusion is not, as the government and the In-
dustries for the Blind contend, inconsistent with the FAR.
They argue that, even if § 8127(d) applies to all VA con-
tracts, it is superseded by Part 8 of the FAR, which “ex-
pressly recognizes the AbilityOne Program as . . . a
mandatory Government source requirement.” Indus. for
the Blind Br. 38; see also Gov’t. Br. 30. According to the
Appellants, the FAR requires use of mandatory sources
like AbilityOne prior to competitive sources. We disagree.
Even if a regulation could ever overrule a clear statutory
mandate, the FAR does not purport to do so with respect
to § 8127(d). FAR Part 8 begins by stating, “[e]xcept . . .
as otherwise provided by law,” therefore expressly ac-
knowledging that the use of “mandatory . . . sources,” like
AbilityOne, can be superseded. 48 C.F.R. § 8.002.
    Indeed, under § 8128(a), the Secretary of Veterans Af-
fairs, when “procuring goods and services pursuant to a
contracting preference under [title 38] or any other provi-
sion of law . . . shall give priority to a small business
concern owned and controlled by veterans, if such busi-
ness concern also meets the requirements of that contract-
ing preference.” 38 U.S.C. § 8128(a) (emphases added).
The phrase “or any other provision of law” by its terms
encompasses the JWOD.
    Thus, where a product or service is on the List and
ordinarily would result in the contract being awarded to a
nonprofit qualified under the JWOD, the VBA unambigu-
ously demands that priority be given to veteran-owned
small businesses. While we are mindful of Appellants’
policy arguments, we must give effect to the policy choices
made by Congress. We find that by passing the VBA,
Congress increased employment opportunities for veter-
an-owned businesses in a narrow category of circum-
stances, while leaving intact significant mechanisms to
protect such opportunities for the disabled.
28                  PDS CONSULTANTS, INC. v. UNITED STATES




                    III. CONCLUSION
    Considering the plain language of the more specific,
later-enacted VBA, as well as the legislative history and
Congress’s intention in enacting it, we affirm.
                      AFFIRMED
                         COSTS
     No costs.